Citation Nr: 0705173	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for a left ankle 
scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that awarded 
service connection and assigned a noncompensable disability 
rating for a surgical scar on the veteran's left ankle, 
effective September 8, 2001.  The veteran disagreed with the 
initial rating assigned to his disability and this appeal 
ensued.  The Board remanded the claim for additional 
development in November 2005.    


FINDINGS OF FACT

1.  The veteran's left ankle scar is not painful on objective 
demonstration or examination.

2.  There is no clinical evidence demonstrating that the 
limitation of motion of the veteran's left ankle is 
"slight" as a result of his service-connected scar.  


CONCLUSION OF LAW

The criteria for a compensable rating for a left ankle scar 
have not been met since September 8, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7801, 7804, 7805 (2001 and 2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (hereinafter "Rating Schedule"), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.   38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.        
38 C.F.R. § 4.3 (2006).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in this case the veteran timely 
appealed the rating initially assigned for this disability on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The veteran claims that his service-connected surgical left 
ankle scar is more severe than the current evaluation 
reflects.   

The veteran is currently in receipt of a noncompensable 
rating for his disability under the old diagnostic criteria 
of Diagnostic Code (DC) 7804, which provided for a 10 percent 
evaluation for a superficial scar that was tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(2001); 38 C.F.R. § 4.31 (2006).  The criteria used to 
evaluate disabilities involving the skin, however, were 
amended in August 2002.  See 67 Fed. Reg. 49,590-49,599 (Jul. 
31, 2002).  The rating criteria for evaluating disabilities 
under DC 7804 were changed in the revision of the 
regulations.  See 38 C.F.R. § 4.118 (2006).  The rating 
authorized by the revised version of DC 7804 is 10 percent 
for a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  Thus, the regulation as it 
existed prior to the change is applicable, and the revised 
regulation is applicable from August 30, 2002 forward.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It appears that DC 
7801 and DC 7805, which direct that scars be rated based upon 
limitation of motion of the affected part, also apply in this 
instance.  38 C.F.R. § 4.118, DCs 7801, 7805 (2006).  
Diagnostic Codes 7801 and 7805 were not affected by the 
revision of the regulations.     

This case was remanded in November 2005 for the purpose of 
obtaining an additional examination of the left ankle scar.  
The examination was supposed to both fully address the new 
rating criteria under DC 7804 related to the revision of the 
regulations and to describe more completely the extent of the 
left ankle's limitation of motion.  The veteran was given 
proper notice of the VA examination in July 2006.  The 
veteran, however, did not present for the July 2006 
examination or an August 2006 re-scheduled examination.  As a 
result, the Board does not have before it the information 
which it had sought upon remand, and must come to a 
determination on the basis of information already included in 
the record.  See 38 C.F.R. § 3.655 (2006).  The Board reminds 
the veteran that the duty to assist is not a "one-way 
street."  The applicable case law provides that, "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7802 (superficial scars other than head, face, or 
neck, that do not cause limited motion), and 7803 
(superficial, unstable scars) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

A review of the veteran's service medical records shows that 
he underwent surgery for a fracture of his left ankle in 
January 2001.  An August 2002 VA examination indicated that 
the veteran had a 9 centimeter by 0.2 centimeter reddish 
linear scar on the left lateral ankle.  The veteran 
subjectively contends that his left ankle scar swells up and 
causes him to sometimes feel pain.  The examiner noted, 
however, that the scar was not painful to touch and 
interfered with the range of motion of the ankle secondary to 
pain.  

Under the rating criteria in effect for DC 7804 prior to 
August 30, 2002, a 10 percent evaluation is assigned for a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  Under the 
revised rating criteria for DC 7804 effective August 30, 
2002, a 10 percent evaluation is assigned for a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2006).  In this case, there is no evidence of record 
that the veteran's scar is painful or tender on objective 
demonstration.  Additionally, the August 2002 VA examination 
demonstrated that the veteran's scar was not painful on 
examination.  Thus, the medical evidence of record does not 
meet either the pre-August 30, 2002 rating criteria for DC 
7804 or the revised rating criteria for DC 7804. 

Diagnostic Codes 7801 and 7805 concern the limitation of 
motion and function of the affected part.  The VA examiner 
opined in August 2002 that the veteran's left ankle scar 
interfered with the range of motion of the ankle secondary to 
pain but did not specify whether the limitation of motion was 
minimal, moderate, or marked.  The examiner also did not 
provide the range of motion of the veteran's left ankle in 
degrees.  Thus, although limitation of motion was shown at 
the VA examination in August 2002, as the veteran didn't 
report for the additional VA examination on remand, the 
evidence of record is insufficient to demonstrate whether 
that limitation of motion is of sufficient severity to meet 
the schedular criteria of "slight."  In the absence of more 
clear clinical findings, the Board is unable to conclude that 
slight limitation of motion due to the ankle scar is shown.  
The Board finds that the evidence of record does not 
establish that it is more likely than not that slight 
limitation of motion is shown.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's left ankle scar disability was 
more than 0 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating.  See Fenderson, 12 
Vet. App. at 119, 125-26.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's left ankle scar disability does not warrant a 
compensable rating under any of the applicable diagnostic 
criteria.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).  




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, July 
2005, and December 2005; a rating decision in December 2002; 
and a statement of the case in April 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  VA attempted to obtain an additional 
medical examination, but the veteran failed to report.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

A compensable initial rating for a left ankle scar is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


